DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-44 and 79 in the reply filed on08/08/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 37-40, and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Claim 37 recites the limitation "the permeable sand bunds" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 79, the metes and bounds of the claim cannot be ascertained.  It is unclear what limitations applicant is attempting to claim by “herein described and illustrated”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-12, 22-25, 27-35, 41-44, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikula et al. (2014/0119832) in view of Maphis (4,448,690).
	With regard to claim 1, a method of disposing of residues from the comminution and processing of ores (abstract), including the steps of: 
	classifying the processing residues into a water permeable sand fraction (152; fig. 3) and a tailings fraction (150; fig. 3); depositing the tailings fraction and the sand fraction to form a multilayer structure (fig. 3) contained by at least one containment wall (100; fig. 3) with the sand fraction forming continuous channels through the tailings fraction to allow water contained in the tailings and sand to flow by gravity (fig. 3; para 0084), through the sand channels (fig. 3).	Mikula discloses drainage however fails to discloses the drainage to water discharge points; and recovering the water from the water discharge points.
	Maphis discloses a method of disposing residues (abstract) wherein tailing drainage flows through sand (col. 1, lines 6-10) to water discharge points (42) and recovering the water from the water discharge points (col. 4, lines 42-55; col. 5, lines 16-23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mikula and recover the water from discharge points as taught by Maphis in order to treat the contaminated water to prevent environmental contamination.
	With regard to claim 2, Mikula further discloses wherein, once deposited, sand channels are covered by a layer of tailings that are deposited hydraulically (fig 3; para 0083 “pump”).
	With regard to claim 6, Mikula further discloses the sand fraction is free-draining (para 0084; sand facilitates drainage).
	With regard to claim 7, Mikula further discloses water drains by gravity from the sand fraction to form an unsaturated sand (para 0084; sand facilitates drainage).
	With regard to claim 8, Mikula, as modified, discloses the invention substantially as claimed however fails to explicitly state the unsaturated sand contains less than 15% water by weight. Mikula discloses utilizing sand to facilitate drainage. It would have been obvious to one of ordinary skill in the art that the sand may contain less than 15% water by weight. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	With regard to claims 9-10, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding the tailings fraction comprises particles with a p80 of less than 200 microns or less than 150 microns. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the tailing of any particle size as desired to include less than 150 microns since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 11, Mikula further discloses the tailings fraction has a water content of between 30% and 70% by weight (para 0070).
	With regard to claim 12, Mikula further discloses the tailings fraction is treated with chemical additives prior to deposition, to create a more permeable tailings layer, or change the natural beaching angle (para 0077).
	With regard to claim 22, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding the sand channels are placed such that the maximum distance from any point in the tailings to the nearest sand channel is less than 10 metres. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have any desired distance between tailing and sand channel to include less than 10 meters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 23-25, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding the sand channels are placed such that the maximum distance from any point in the tailings to the nearest sand channel is less than 2 metres. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have any desired distance between tailing and sand channel to include less than 2 meters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claims 27-29, Mikula, as modified, discloses the invention substantially as claimed as well as the tailing fraction is deposited hydraulically (fig 3; para 0083 “pump”) however is silent regarding a beaching angle of about 0.5% to 2%, 0.5% to 1%, or about 0.5%. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have any desired beaching angle to include 0.5% since it has been held that discovering an optimum value of a result effective variable.
	With regard to claim 30-33, Mikula, as modified discloses the invention substantially as claimed as well as the sand factions and tailing factions are deposited sequentially in layers (fig. 3) and the tailing layers are 1 to 10 meters thick (para 0083) however is silent regarding sand channels that are on average 0.05 to 2 m thick, 0.2-1m thick, or 0.3-0.7 meters thick. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have any desired sand channel thickness to include 0.3 and 0.7 meters since it has been held that discovering an optimum value of a result effective variable.
	With regard to claims 34-35, Mikula, as modified, discloses the invention substantially as claimed as discussed above. Mikula further discloses the sand fractions are deposited in discrete rows spaced apart (fig. 3) and the tailing factions are deposited sequentially in layers (fig. 3).
	With regard to claims 41-44, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding the sand is generated by a coarse beneficiation process and the tailings is generated from conventional flotation of the ore and the coarse beneficiation process is coarse particle flotation, screening, gravity separation, electrostatic separation, and magnetic separation, typically coarse particle flotation and agitation. However, it would have been obvious to one of ordinary skill in the art to generate the sand and tailings by conventional means such as article flotation in order to efficiently produce said materials.
	With regard to claim 79, Mikula further discloses disposing (para 0001).
	
Claim(s) 3-5 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikula et al. (2014/0119832) in view of Maphis (4,448,690) as applied to claim 1 above, and further in view of Okada et al. (4,102,786).
	With regard to claims 3-5, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding the sand particles are a p80 of greater than 150 microns, 300 microns or 400 microns. 
	Okada discloses it is known to utilize sand with sand particles are a p80 of greater than 400 microns (col. 4, lines 42-48; .4mm = 400microns). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize sand particles with a p80 of greater than 400 microns as taught by Okada in order to filter the deposits as desired.
	With regard to claims 13-15, Mikula, as modified, discloses the invention substantially as claimed however fails to disclose at least 50%, 70%, or 90% of the sand residue is in the particle size range from 0.1 to 1mm.
 	Okada discloses it is known to utilize sand with sand particles in the size range of .1 to 1mm (col. 4, lines 42-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize sand particles with 90% of the sand residue is in the particle size range from 0.1 to 1mm as taught by Okada in order to filter the deposits as desired.
	With regard to claims 16-18, Mikula, as modified, discloses the invention substantially as claimed however fails to disclose the sand residue contains less than 25%, 15%, or 10% sub 0.75mm material.
 	Okada discloses it is known to utilize sand with sand particles in the size range of .greater than .75mm (col. 4, lines 42-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize sand particles with 10% sub 0.75mm material as taught by Okada in order to filter the deposits as desired.

Claim(s) 19 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikula et al. (2014/0119832) in view of Maphis (4,448,690) as applied to claim 1 above, and further in view of La Vigne (4,995,969).
	With regard to claim 19, Mikula, as modified, disclose the invention substantially as claimed however is silent regarding a containment wall located at a water recovery end of the structure is water permeable and water drains from the discharge points through the wall.
	La Vigne discloses a treatment system (abstract) wherein a containment wall (26) located at a water recovery end of the structure (fig. 2) is water permeable and water drains from the discharge points through the wall (col. 3, lines 64-68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize a porous containment wall as taught by La Vigne in order to provide additional filter means based on the design conditions at hand.

	With regard to claim 37, Mikula, as modified, discloses the invention substantially as claimed as well as sand is used to build internal sand bunds (fig. 3), and the bunds are subdivided to form separate containment paddocks (fig. 3), and each paddock is then filled by hydraulic deposition of tailings to the appropriate height, and water is allowed to drain into the underlying sand channels (fig. 3).
	Mikula is silent regarding external sand bunds and the water flows out through the permeable sand bunds to the water catchment point.
	La Vigne discloses a treatment system (abstract) comprising external bunds (26) and the water flows out through the permeable bunds to the water catchment point. (col. 3, lines 64-68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize a porous external bund as taught by La Vigne in order to provide additional filter means based on the design conditions at hand.
	With regard to claims 38-40, Mikula, as modified, discloses the invention substantially as claimed however fails to explicitly state which layers are saturated. It is considered, however, that the saturation of layers is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at having only the top layer saturated, top two layers saturated, or top three layers saturated through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikula et al. (2014/0119832) in view of Maphis (4,448,690) as applied to claim 1 above, and further in view of Subbarayan et al. (2006/0222463).
	With regard to claim 20, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding a containment wall at a water recovery end of the structure is not water permeable and water is removed from the structure by pumping from a central water discharge point.
	Subbarayan discloses a treatment system comprising a containment wall (38/40) at a water recovery end of the structure is not water permeable (fig. 3) and water is removed from the structure by pumping from a central water discharge point (56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize the impermeable structure and pump as taught by Subbarayan in order to prevent the material from leaching into the environment. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikula et al. (2014/0119832) in view of Maphis (4,448,690) as applied to claim 1 above, and further in view of Phillips (4,541,752).
	With regard to claim 21, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding air access points are provided for the sand channels, either at a deposition end of the structure or by any other means of connection to the air.
	Phillips discloses a treatment system wherein air access points are provided for the sand channels, either at a deposition end of the structure or by any other means of connection to the air (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize air access points as taught by Phillips in order to prevent a vacuum from forming and improve the flow within the sand channels.

Claim(s) 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikula et al. (2014/0119832) in view of Maphis (4,448,690) as applied to claim 1 above, and further in view of Watson et al. (4,529,497).
	With regard to claim 26, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding sand channels are connected vertically and laterally, to create a 3-dimensional matrix of permeable channels within the tailings.
	Watson discloses a treatment system wherein channels (72,76,78,84,86) are connected vertically and laterally, to create a 3-dimensional matrix of permeable channels within the tailings (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize a matrix as taught by Watson in order to prevent a vacuum from forming and improve the flow within the sand channels.
	With regard to claim 36, Mikula, as modified, discloses the invention substantially as claimed however is silent regarding sand is deposited such as to form vertical wicking drains in the tailings layers between upper and lower sand channels.
	Watson discloses a treatment system wherein channels are deposited such as to form vertical wicking drains (84/86) in the tailings layers between upper and lower sand channels (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mikula and utilize wicking drains as taught by Watson in order to prevent a vacuum from forming and improve the flow within the sand channels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
11/18/2022